EX 10.1

 

THIRD AMENDMENT TO LEASE

 

THIS THIRD AMENDMENT TO LEASE (“Third Amendment”) dated May 7, 2019 by and
between PRINCETON OFFICE CENTER, LLC, a Delaware limited liability company
(successor in interest and title to Princeton South Investors, LLC) with an
office at c/o Vision Management, LLC, 200 PrincetonSouth Corporate Center, Suite
130, Ewing, New Jersey 08628 (“Landlord”) and ANTARES PHARMA, INC. a Delaware
corporation with an office at 100 Princeton South, Suite 300, Ewing, New Jersey
08628 (“Tenant”).

 

R E C I T A L S:

 

WHEREAS, pursuant to a certain Lease dated February 3, 2012 (the “Original
Lease”), as amended by a certain First Amendment to Lease dated January 28, 2013
(“First Amendment”),  and as further amended by that Second Amendment to Lease
dated December 4, 2013 (“Second Amendment”), (the Original Lease, as amended by
First Amendment, and Second Amendment, shall hereinafter be referred to
collectively  as the “Lease”), Tenant leases an agreed-upon 13,330  rentable
square feet  (“rsf”) of space on the third floor, comprised of Suite 300 (which
amounts to 8,065 rsf), Suite 300A (which amounts to 2,538 rsf), and Suite 320
(which amounts to 2,727 rsf) (Suite 300, Suite 300A and Suite 320 shall
collectively be referred to as the “Premises”) in the building currently known
as PrincetonSouth Corporate Center Condominium- Unit 1, or such other name as
Landlord may from time to time designate, located at 100 PrincetonSouth
Corporate Center, Ewing New Jersey 08628 (the “Building”); and  

 

WHEREAS, the Term of the Lease currently expires on October 31, 2019; and

 

WHEREAS, by this Third Amendment to Lease, Landlord and Tenant wish to extend
the term of the Lease and incorporate other terms and conditions, all as set
forth herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter contained, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

 

1.Incorporation of Recitals; Capitalized Terms.  The recitals set forth above,
the Lease as referred to therein, and the exhibits attached thereto are hereby
incorporated by reference into this Third Amendment.  Unless otherwise expressly
defined in this Third Amendment, capitalized terms shall have the meanings
ascribed to them in the Lease.

 

2.Lease Term.  The Term of the Lease is hereby extended for two (2) additional
years and such extension shall commence on November 1, 2019 and shall expire on
October 31, 2021.  As used in the Lease, “Term” shall mean the Term of the
Lease, as extended by this Third Amendment.

 

3.Fixed Basic Rent.  From November 1, 2019 through October 31, 2021, the Minimum
Rent payable pursuant to the Lease for the Premises as amended by this Third

 

--------------------------------------------------------------------------------

 

Amendment, based upon 13,330 rsf, which are separated based on rates per rsf for
Suite 300 in one instance, and Suites 300A and 320 as follows:  

 

 

A.

Suite 300 (based on 8,065 rsf):

 

Lease Year

Per RSF

Annual Rent

Monthly Rate

 

 

 

 

1

$30.50

$245,982.50

$20,498.55

 

 

 

 

2

$30.75

$247,998.75

$20,666.57

 

 

B.

Suite 300A (based on 2,538 rsf), and Suite 320 (based on 2,727 rsf) for a total
of 5,265 rsf:

 

Lease Year

Per RSF

Annual Rent

Monthly Rate

 

 

 

 

1

$31.25

$164,531.25

$13,710.94

 

 

 

 

2

$31.50

$165,847.50

$13,820.63

 

4.Operating Expenses, Taxes, Electric Charges, Base Year and Tenant’s
Proportionate Share.  During the Term of the Lease as extended by this Third
Amendment, Tenant shall continue to pay all additional rent including Operating
Expenses, Taxes, and Electric Charges in the manner presently paid without
change as to the Base Year or Tenant’s Proportionate Share as otherwise set
forth in the Lease.

 

5.Tenant Allowance.  As consideration for the extension of the Lease as provided
herein, Landlord shall provide Tenant with an allowance of up to $4.00 PSF (for
a total amount of $53,320.00) (the “Allowance”) for improvements and/or
alterations to the Premises.  In order to receive all or a portion of the
Allowance (as provided herein), Tenant shall provide to Landlord reasonable
details of the work contemplated by the Tenant for the Premises (hereinafter the
“Tenant Improvement Work”) and shall respond to all reasonable inquiries for
information requested by Landlord.  Landlord shall have twenty (20) days to
review and approve such details for the proposed Tenant Improvement Work in its
reasonable discretion, such approval not to be unreasonably withheld,
conditioned or delayed. Notwithstanding any disapproval or condition related to
an adverse impact of Tenant’s Improvement Work to the Building structure or the
major systems of the Building shall be deemed reasonable.   Failure by Landlord
to approve or disapprove such proposed Tenant Improvement Work within the time
limits prescribed herein shall constitute approval by Landlord. Landlord and
Tenant shall work together in good faith to resolve any disputes or differences
that arise in the event Landlord notifies Tenant in a timely fashion of its
disapproval of any aspect of such proposed Tenant Improvement Work. In no event
shall Tenant be responsible for payment to Landlord or Landlord’s architect or
other consultants for costs incurred by Landlord in connection with Landlord’s
review of Tenant’s proposed Tenant Improvement Work. Tenant shall be solely
responsible for all permits and such other approvals required for the Tenant
Improvement Work.  Tenant shall cause the work to be completed in a good and
workmanlike manner, using new materials, in compliance with law.   Upon
completion

 

--------------------------------------------------------------------------------

 

of the Tenant Improvement Work, Tenant shall provide Landlord with detailed as
built plans and specifications as well as invoices related to the Tenant
Improvement Work (hereinafter the “Tenant Improvement Work Invoices”).  Within
thirty (30) days of Landlord’s receipt (and reasonable review of the Work) of
the Tenant Improvement Work Invoices and the final plans and specifications,
Landlord shall pay Tenant the lesser of: (i) the total amount of the Tenant
Improvement Work Invoices, or (ii) the Allowance.   For the avoidance of doubt,
Tenant shall not be provided a rent credit to the extent that the cost of the
Tenant Improvement Work is less than the amount of the Allowance.   Tenant shall
comply with terms of Section 6.7 of the Lease in relation to the Tenant
Improvement Work.  

 

6.AS IS Premises.   Tenant accepts the Premises as of the date hereof in its “AS
IS” “WHERE IS” condition.  

 

7.Broker.  Tenant represents and warrants to Landlord that it has not dealt with
any broker or real estate agent in the negotiation for or obtaining this Third
Amendment, other than Mercer Oak Realty, LLC and Newmark Knight Frank
(collectively, the “Brokers”), and agrees to indemnify, defend and hold Landlord
harmless from any and all cost or liability for compensation claimed by any such
broker or agent, other than the Brokers, employed or engaged by it or claiming
to have been employed or engaged by it in connection with this Third Amendment.
To the extent each of the Brokers is entitled to a leasing commission in
connection with the making or negotiation of this Third Amendment, Landlord
shall pay such commission to each of the Brokers pursuant to (and subject to the
terms of) a separate agreement between Landlord and each of the respective
Brokers. Landlord hereby agrees to indemnify and hold Tenant harmless from and
against any and all costs, claims, losses, liabilities and expenses (including,
without limitation, reasonable attorneys’ fees and disbursements) as a result of
Landlord’s failure to pay such commissions to each Broker as set forth above.

 

8.Notice to Landlord/Rent Payment Address.  All payments of Rent and Additional
Rent shall be sent to Landlord by ACH procedures or by wire pursuant to
instructions provided by the Landlord with reference to the following address
(i.e., the address set forth in Section 3.3 of the Lease is hereby deleted in
its entirety and replaced as follows):

 

PRINCETON OFFICE CENTER, LLC

c/o Vision Management, LLC

200 PrincetonSouth Corporate Center, Suite 130

Ewing, New Jersey 08628  

 

Any notice, statement, demand, request or other communication required or
permitted to be given pursuant to the Lease, as amended, shall be provided to
the Landlord with reference to the following address (i.e., the addresses set
forth in Section 14.1 of the Lease are hereby deleted in its entirety and
replaced as follows):  

 

Princeton Office Center LLC

c/o Vision

1 Bloomfield Ave

Mountain Lakes, New Jersey 07046

 

--------------------------------------------------------------------------------

 

 

9.Ratification.  Tenant confirms and ratifies that, as of the date hereof:  (a)
Tenant is the tenant under the Lease and has neither assigned the Lease as
amended by this Third Amendment  nor subleased any portion of the Premises; (b)
the Lease as further amended herein, is and remains in good standing and in full
force and effect; (c) Landlord is not in default of any of its obligations under
the Lease, nor, to Tenant’s knowledge, has any event occurred which, with the
giving of notice of the passage of time or both would constitute a default by
Landlord under the Lease; and (d) Tenant is not aware of any current claims,
counterclaims, set-offs or defenses against Landlord arising out of the
Lease.  Landlord confirms and ratifies that, as of the date hereof:  (i) the
Lease as further amended herein, is and remains in good standing and in full
force and effect; (ii) Tenant is not in default of any of its obligations under
the Lease, nor, to Landlord’s knowledge, has any event occurred which, with the
giving of notice of the passage of time or both would constitute a default by
Tenant under the Lease; and (iii) Landlord is not aware of any current claims,
counterclaims, set-offs or defenses against Tenant arising out of the Lease.

 

10.Governing Law.  This Third Amendment shall be governed by the laws of the
State of New Jersey.

 

11.Effect of Amendment/Conflicts.  Except as modified by this Third Amendment,
the Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed. The covenants, agreements, terms, provisions and conditions contained
in this Third Amendment shall bind and inure to the benefit of the Parties
hereto and their respective successors and, except as otherwise provided in the
Lease, their respective assigns. If any inconsistency exists or arises between
the terms of this Third Amendment and the terms of the Lease, the terms of this
Third Amendment shall prevail.

 

12.Security Deposit.      The parties acknowledge that Landlord is presently
holding the sum of $24,236.27 as a Security Deposit.   The Security Deposit
shall continue to apply to the obligations of Tenant under the Lease as amended
by this Third Amendment.   The return of the Security Deposit shall be governed
by the applicable provisions of the Lease as amended by this Third Amendment.

 

13.Counterparts.  This Third Amendment may be executed in multiple counterparts,
each of which shall constitute an original, but all of which shall constitute
one and the same document.  Signatures transmitted via facsimile or e-mail shall
have the same binding effect as original signatures.  Promptly following any
facsimile transmittal or e-mail transmittal of signatures in “PDF” format, the
parties shall deliver to each other the original executed document (it being
agreed and understood that the delivery of such original shall not be a
condition to the binding nature of the facsimile or electronic copy of the
document).

 

14.Continuation of Lease.       Except as set forth herein, the Lease as
modified by this Third Amendment shall continue in full force and effect in
accordance with its terms.




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized representatives as of the date and year first above written.

 

LANDLORD:

PRINCETON OFFICE CENTER, LLC

 

 

 

By:

 

/s/ Menashe Frankel

 

 

 

Name:

 

Menashe Frankel

 

 

 

Title:

 

Member

 

 

 

TENANT:

ANTARES PHARMA, INC.

 

 

 

By:

 

/s/ Fred Powell

 

 

 

Name:

 

Fred Powell

 

 

 

Title:

 

Executive Vice President, CFO

 

 